Filed 10/31/13 P. v. Ford CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F065103

                   v.                                                    (Super. Ct. No. F10902477)

ROBYN RUCKER FORD,                                                                   OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Edward
Sarkisian, Jr., Judge.
         Alison E. Kaylor, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Kane, Acting P.J., Detjen, J., and Peña, J.
      A jury convicted appellant, Robyn Rucker Ford, of possession of cocaine base
(count 1/Health & Saf. Code, § 11350, subd. (a)), being under the influence of cocaine
(count 2/Health & Saf. Code, § 11550, subd. (a)), and possession of a smoking device
(count 3/Health & Saf. Code, § 11364). Following independent review of the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                    FACTUAL AND PROCEDURAL HISTORY
      On March 14, 2010, at approximately 10:30 p.m., Fresno Police Officers Thomas
Gregory and Dominic Alvarado responded to an apartment to check on the welfare of
Ford’s 11-year-old son. After being allowed into the apartment by the boy, the officers
conducted a welfare check of the apartment looking for food, access to a telephone, and
any dangerous conditions.
      After about 15 minutes, Ford’s sister, Peryna Washington, arrived at the
apartment. When Ford arrived approximately 30 minutes later, she appeared nervous and
fidgety, her pupils were dilated, and she emitted a foul odor which caused Officer
Gregory to believe Ford might be under the influence of a controlled substance.
      Officer Gregory asked Ford if she had been out using drugs. Ford responded that
she had been down the street at “Caroline’s” house and that at 8:00 p.m. they smoked a
“nickel’s worth” of crack cocaine. Ford also stated she had been using crack cocaine for
10 years and used it four days a week. Gregory asked Ford if she had any drug
paraphernalia in the apartment and she replied that there was some in a closet. Gregory
asked Ford if he could look in the closet and she said he could. Officer Alvarado looked
in the closet and found a glass pipe of the type commonly used to smoke crack cocaine.
      Officer Gregory asked Ford if she had any controlled substances on her person or
in the apartment and she said she did not. Gregory arrested Ford and called for a female
officer to come and search her. Officer April Marquez soon arrived at the apartment and



                                            2
conducted the search of Ford. Officer Marquez put her hand in Ford’s pants pocket and
pulled out two small pieces of crack cocaine which weighed a combined total of .1 gram.
          A sample of Ford’s blood was subsequently drawn and tested. The test disclosed
that Ford had used cocaine within a 12-hour period.
          On August 1, 2011, the district attorney filed an information charging Ford with
the three charges of which she was convicted.
          On April 2, 2012, defense counsel filed a motion to suppress.
          On April 19, 2012, the court heard and denied Ford’s suppression motion.
          On June 7, 2012, the court placed Ford on Proposition 36 probation for a period of
two years.
          On June 8, 2012, the court awarded Ford 21 days of presentence custody credit
consisting of 11 days of presentence actual custody and 10 days of presentence conduct
credit.
          Ford’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Ford has not responded to this court’s
invitation to submit additional briefing.
          Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
          The judgment is affirmed.




                                               3